Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of
April 21, 2012 by and among Zeneca Inc. (“Parent”) and the undersigned
stockholder (the “Stockholder”) of Ardea BioSciences, Inc., a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, Parent, QAM Corp., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), and
the Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into the
Company, and the Company will be the surviving corporation and continue as a
wholly owned subsidiary of Parent (the “Merger”);

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such
number of shares of Company Common Stock and options or warrants to purchase
such number of shares of Company Common Stock as is indicated on the signature
page of this Agreement; and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Stockholder, and in order to induce Parent to enter
into the Merger Agreement, the Stockholder (solely in the Stockholder’s capacity
as such) has agreed to, enter into this Agreement and vote all of the Subject
Shares (as defined below), to the extent such Subject Shares are entitled to be
voted, as described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties to this
Agreement agree as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Expiration Date” shall mean the earliest to occur of such date and time as:
(i) the Merger Agreement shall have been terminated in accordance with its
terms; (ii) the Effective Time; and (iii) at the option of the Stockholder, upon
Parent’s receipt of written notice by the Stockholder following any amendment or
modification to the Merger Agreement that materially adversely affects the
Stockholder (including but not limited to any reduction or change in the amount
of or form of the Merger Consideration or any change in the conditions to the
Merger).

(b) “Subject Shares” shall mean: (i) all securities of the Company (including
all shares of Company Common Stock and all options, warrants and other rights to
acquire shares of Company Common Stock) owned by the Stockholder as of the date
hereof; and (ii) all additional securities of the Company (including all
additional shares of Company Common



--------------------------------------------------------------------------------

Stock and all additional options, warrants and other rights to acquire shares of
Company Common Stock) of which the Stockholder acquires beneficial ownership
during the period from the date of this Agreement through the Expiration Date
(including by way of purchase, exercise of options, warrants or other
securities, the conversion or exchange of any securities, stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares and
the like).

(c) A Person shall be deemed to have effected a “Transfer” of a Subject Share if
such Person, directly or indirectly: (i) sells, pledges, encumbers, assigns,
grants an option with respect to, transfers, tenders or otherwise disposes of
(including by gift or any Constructive Disposition) such Subject Share or any
interest therein; or (ii) enters into an agreement or commitment providing for
the sale, pledge, encumbrance, assignment, grant of an option with respect to,
transfer, tender or other disposition (including by gift or Constructive
Disposition) of such Subject Share or any interest therein. As used herein, the
term “Constructive Disposition” means, with respect to any Subject Share, a
short sale with respect to such security, entering into or acquiring an
offsetting derivative contract with respect to such security, entering into or
acquiring a futures or forward contract to deliver such security or entering
into any other hedging or other derivative transaction that has the effect of
materially changing the economic benefits and risks of ownership of such Subject
Share.

2. Transfer of Subject Shares.

(a) Transfer Restrictions. The Stockholder shall not (i) cause or permit any
Transfer of any of the Subject Shares to be effected or (ii) enter into any
contract, agreement, option, instrument or other arrangement or understanding
with respect to the direct or indirect Transfer of any Subject Shares. The
Stockholder shall not, and shall not permit any Person under the Stockholder’s
control or any of its or such Person’s respective Representatives to, seek or
solicit any such Transfer or any such contract, agreement, option, instrument or
other arrangement or understanding.

(b) Transfer of Voting Rights. The Stockholder shall not deposit (or permit the
deposit of) any Subject Shares into a voting trust or grant any proxy, power of
attorney, right of first offer or refusal or enter into any voting agreement or
similar agreement with respect to any of the Subject Shares in contravention of
the obligations of the Stockholder under this Agreement.

(c) Exceptions. Nothing in this Section 2 shall prohibit a Transfer of Subject
Shares by the Stockholder: (i) if the Stockholder is an individual: (A) to any
member of the Stockholder’s immediate family or to a trust for the benefit of
the Stockholder or any member of the Stockholder’s immediate family; or (B) upon
the death of the Stockholder; or (ii) if the Stockholder is a partnership or
limited liability company, to one or more partners or members of the Stockholder
or to an affiliated corporation under common control with the Stockholder;
provided, however, that a Transfer referred to in this Section 2(c) shall be
permitted only if the transferee agrees in writing, reasonably satisfactory in
form and substance to Parent, to be bound by the terms of this Agreement.
Further, nothing in this Section 2 shall prohibit the Stockholder from holding
any portion of the Subject Shares in a securities margin account, subject to the
terms and conditions of such account.

 

2



--------------------------------------------------------------------------------

(d) Stop Transfer Order. The Stockholder hereby authorizes Parent to direct the
Company to impose stop orders to prevent the Transfer of any Subject Shares on
the books of the Company in violation of this Agreement.

3. Agreement to Vote Subject Shares.

(a) At every meeting of the stockholders of the Company however called (whether
annual or special), and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of Company, the
Stockholder (solely in the Stockholder’s capacity as such) shall vote or deliver
a written consent with respect to all of the Subject Shares to the fullest
extent such Subject Shares are entitled to be voted (regardless of any Change in
Company Board Recommendation):

(i) in favor of the adoption of the Merger Agreement and, without limitation of
the preceding language, the approval of any proposal to adjourn or postpone any
meeting of the stockholders of the Company to a later date if there are not
sufficient votes for adoption of the Merger Agreement on the date on which such
meeting is held to the extent Company stockholder approval is required for such
adjournment or postponement and such adjournment or postponement is in
accordance with Section 4.3(b) of the Merger Agreement;

(ii) against approval of any proposal made in opposition to, or in competition
with, the consummation of the Merger or any other transactions contemplated by
the Merger Agreement; and

(iii) against any of the following actions: (A) any Acquisition Transaction; and
(B) any other action or agreement (except any proposal to adjourn or postpone
any meeting of the stockholders of the Company contemplated in clause (i) above)
that is intended to or would reasonably be expected to impede, prevent, delay or
adversely affect the Merger or any other transactions contemplated by the Merger
Agreement.

(b) At any meeting of the stockholders of the Company called, and at every
adjournment or postponement thereof, the Stockholder shall cause the Subject
Shares, to the extent applicable, to be counted as present thereat for purposes
of establishing a quorum.

(c) The Stockholder shall not enter into any agreement or understanding with any
Person to vote or give voting instructions in any manner in violation of the
terms of this Section 3 and further hereby agrees not to commit or agree to take
any action in violation of this Section 3.

4. Agreement Not to Exercise Appraisal Rights. The Stockholder hereby
irrevocably and unconditionally waives any and all rights that may arise with
respect to the Merger or any of the transactions contemplated by the Merger
Agreement to demand appraisal of any Subject Shares (including, without
limitation, under Section 262 of the DGCL) or any rights that the Stockholder
may have to dissent from the Merger.

5. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or shall require the Stockholder
to attempt to) limit or

 

3



--------------------------------------------------------------------------------

restrict the Stockholder in his or her capacity as a director or officer of the
Company, or any designee of the Stockholder who is a director or officer of the
Company, from acting in such capacity or voting in such person’s sole discretion
on any matter (it being understood that this Agreement shall apply to the
Stockholder solely in the Stockholder’s capacity as a stockholder of the
Company).

6. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Stockholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”) with respect to the Subject Shares, which shall be
irrevocable to the fullest extent permissible by law.

7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any of the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to the Stockholder, and Parent shall not have the authority to manage, direct,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct the Stockholder in the
voting of any of the Subject Shares to the extent such Subject Shares are
entitled to be voted, except as otherwise provided herein.

8. Representations and Warranties of the Stockholder. The Stockholder represents
and warrants to Parent as follows:

(a) Organization; Power; Binding Agreement. If the Stockholder is not an
individual, it is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization and has full power and
authority to execute and deliver this Agreement and the Proxy, to perform all of
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. If the Stockholder is an individual, the Stockholder has
full legal capacity, right and authority to execute and deliver this Agreement
and the Proxy, to perform all of the Stockholder’s obligations hereunder and to
consummate the transactions contemplated hereby. If the Stockholder is not an
individual, the execution and delivery by the Stockholder of this Agreement, the
performance by the Stockholder of its obligations hereunder and the consummation
by the Stockholder of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder are necessary to authorize the execution and delivery by
the Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance
and other equitable remedies.

(b) No Conflicts. Except for filings under the Exchange Act and filings under
the HSR Act, no filing with, and no permit, authorization, consent or approval
of, any Governmental Body is necessary for the execution and delivery by the
Stockholder of this

 

4



--------------------------------------------------------------------------------

Agreement, the performance by the Stockholder of its obligations hereunder and
the consummation by the Stockholder of the transactions contemplated hereby.
None of the execution and delivery by the Stockholder of this Agreement, the
performance by the Stockholder of its obligations hereunder or the consummation
by the Stockholder of the transactions contemplated hereby will: (i) if the
Stockholder is not an individual, conflict with or result in any breach of any
organizational documents applicable to the Stockholder; (ii) result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any third party right of termination,
cancellation, material modification or acceleration) under any of the terms,
conditions or provisions of any note, loan agreement, bond, mortgage, indenture,
commitment, arrangement, understanding or other agreement to which the
Stockholder is a party or by which the Stockholder or any of the Stockholder’s
properties or assets may be bound, or result in the creation of any Encumbrance
(as defined below) with respect to any of such Stockholder’s Subject Shares; or
(iii) violate any order, writ, injunction, decree, judgment, order, statute,
rule or regulation applicable to the Stockholder or any of the Stockholder’s
properties or assets. If the Stockholder is an individual, is married and the
Subject Shares constitute community property or applicable law requires spousal
approval for this Agreement to be legal, valid and binding with respect to the
Stockholder and its Subject Shares, this Agreement has been duly authorized,
executed and delivered by, and constitutes a valid and binding agreement of, the
Stockholder’s spouse, enforceable against such spouse in accordance with its
terms. No trust of which the Stockholder is a trustee requires the consent of
any beneficiary to the execution and delivery of this Agreement or to the
consummation of the transactions contemplated hereby.

(c) Ownership of Shares. The Stockholder: (i) is the beneficial owner of the
shares of Company Common Stock indicated on the signature page of this
Agreement, all of which are free and clear of any liens, adverse claims,
charges, security interests, pledges or options, proxies, voting trusts,
agreements or understandings, or any other similar rights (“Encumbrances”)
(except for any Encumbrances arising under securities laws, arising out of the
Stockholder holding the Subject Shares in a securities margin account or arising
hereunder); (ii) is the owner of options and warrants that are exercisable for
the number of shares of Company Common Stock indicated on the signature page of
this Agreement, all of which options and warrants and shares of Company Common
Stock issuable upon the exercise of such options and warrants are free and clear
of any Encumbrances (except for any Encumbrances arising under securities laws,
arising out of the Stockholder holding the Subject Shares in a securities margin
account or arising hereunder); and (iii) does not own, beneficially or
otherwise, any securities of the Company or have an interest in or voting rights
with respect to any securities of the Company other than the shares of Company
Common Stock, options and warrants to purchase shares of Company Common Stock
and shares of Company Common Stock issuable upon the exercise of such options
and warrants, indicated on the signature page of this Agreement.

(d) Absence of Litigation. As of the date hereof, there is no action, suit,
investigation or proceeding pending against or, to the knowledge of the
Stockholder, threatened against or otherwise affecting, the Stockholder or any
of its or his properties or assets (including the Subject Shares) that would
reasonably be expected to impair the ability of the Stockholder to perform its
or his obligations hereunder or to consummate the transactions contemplated
hereby on a timely basis.

 

5



--------------------------------------------------------------------------------

(e) No Finder’s Fees. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
the Merger Agreement or this Agreement based upon arrangements made by or on
behalf of the Stockholder.

(f) Reliance by Parent. The Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement.

9. Representations and Warranties of Parent. Parent represents and warrants to
the Stockholder as follows:

(a) Valid Existence. Parent is a corporation validly existing and in good
standing under the laws of the State of Delaware.

(b) Authority; Binding Nature of Agreement. Parent has all necessary corporate
power and authority to enter into and to perform its obligations under this
Agreement, and the execution, delivery and performance by Parent of this
Agreement has been duly authorized by any necessary action on the part of Parent
and its board of directors. This Agreement constitutes the legal, valid and
binding obligation of Parent, enforceable against it in accordance with its
terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

(c) Non-Contravention. Neither the execution and delivery of this Agreement by
Parent nor the consummation by Parent of the transactions contemplated hereby
will, directly or indirectly (with or without notice or lapse of time):
(i) result in a violation of any provision of the certificate of incorporation
or bylaws of Parent; or (ii) result in a violation by Parent of any order, writ,
injunction, judgment or decree to which Parent is subject, except in each case
for any violation that will not have a material adverse effect on the ability of
Parent to consummate the transactions contemplated hereby.

10. No Solicitation; Notification.

(a) No Solicitation. The Stockholder understands and acknowledges the
obligations of the Company under Section 4.4(a) of the Merger Agreement and
agrees that the Stockholder (solely in the Stockholder’s capacity as such) shall
not, and shall not authorize or permit any investment banker, attorney or other
advisor or representative retained by the Stockholder to act on the
Stockholder’s behalf to, directly or indirectly, take any action or omit to take
any action in contravention of such obligations or to circumvent the purposes of
Section 4.4(a) of the Merger Agreement or otherwise take any action that the
Company is prohibited from taking or authorizing to be taken pursuant to
Section 4.4(a) of the Merger Agreement.

 

6



--------------------------------------------------------------------------------

(b) Notice of Certain Events. The Stockholder agrees to promptly notify Parent
of any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of the Stockholder set forth herein.

11. Warrants; Registration Rights. The Stockholder hereby (a) consents and
agrees to the treatment of the Company Warrants owned (beneficially or of
record) by the Stockholder as set forth in Section 1.6(c) of the Merger
Agreement and (b) waives any and all registration rights of the Stockholder
pursuant to the Company’s Registration Rights Agreement dated as of December 17,
2008 with respect to such Stockholder’s Subject Shares. Subject to the terms and
conditions of this Agreement, the Stockholder hereby agrees to take, or cause to
be taken, all actions, and to do, or cause to be done, all things (including the
execution of such other agreements, certificates and other documents) reasonably
necessary to effect the agreements and waivers set forth in this Section 11.

12. Disclosure. The Stockholder shall permit Parent to publish and disclose in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent determines to be necessary or desirable in
connection with the Merger and any transactions related thereto, the
Stockholder’s identity and ownership of Subject Shares and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement.

13. Consents and Waivers. The Stockholder hereby gives any consents or waivers
that are reasonably required for the consummation of the Merger under the terms
of any agreements to which the Stockholder is a party or pursuant to any rights
the Stockholder may have.

14. Street Name Subject Shares. The Stockholder agrees to deliver a letter to
each financial intermediary or other Person through which the Stockholder holds
Subject Shares that informs such Person of the Stockholder’s obligations under
this Agreement and that directs such Person to not act in disregard of such
obligations without the prior written consent of Parent.

15. Further Assurances. The Stockholder agrees not to take any action which
would make any representation or warranty of such Stockholder herein untrue or
incorrect in any material respect as of any time prior to the termination of
this Agreement or take any action that would have the effect of preventing or
disabling it from performing its obligations under this Agreement. Subject to
the terms and conditions of this Agreement, the Stockholder shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary to fulfill such Stockholder’s
obligations under this Agreement.

16. Legending of Shares. If so requested by Parent, the Stockholder agrees that
the Subject Shares shall bear a legend stating that they are subject to this
Agreement and the Proxy.

17. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date; provided, that Section 18
shall survive such termination. Notwithstanding the foregoing, nothing set forth
in this Section 17 or elsewhere in this Agreement shall relieve either party
hereto from liability, or otherwise limit the liability of

 

7



--------------------------------------------------------------------------------

either party hereto, for any material breach of this Agreement. For the
avoidance of doubt, this Agreement does not terminate upon any Change in Company
Board Recommendation unless the Merger Agreement is terminated in accordance
with its terms.

18. Miscellaneous.

(a) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto, in whole or in part (whether by operation of law or
otherwise), without the prior written consent of the other party, and any
attempt to make any such assignment without such consent shall be null and void.

(b) Amendments; Waiver. This Agreement may be amended by the parties hereto, and
the terms and conditions hereof may be waived, only by an instrument in writing
signed on behalf of each of the parties hereto, or, in the case of a waiver, by
an instrument signed on behalf of the party waiving compliance.

(c) Specific Enforcement. The parties hereto agree that irreparable damage would
occur to Parent for which monetary damages would not be an adequate remedy in
the event that any of the provisions of this Agreement are not performed in
accordance with the terms hereof or are otherwise breached by the Stockholder,
and that Parent, in addition to any other remedy to which Parent is entitled at
law or in equity, shall be entitled to specific performance and the issuance of
injunctive and other equitable relief to prevent any such breach or threatened
breach. The Stockholder further agrees to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) upon receipt if personally delivered,
sent by registered or certified mail, return receipt requested, postage prepaid,
or sent for next Business Day delivery, fees prepaid, via a reputable nationwide
overnight courier service; or (ii) on the date of confirmation of receipt (or
the first (1st) Business Day following such receipt if the date of such receipt
is not a Business Day) of transmission by facsimile, in each case to the
intended recipient as set forth below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto):

if to Parent:

Zeneca Inc.

1800 Concord Pike

Wilmington, DE 19803

Attention: General Counsel

Facsimile No: (302) 886-1578

with a copy to (which copy shall not constitute notice):

Covington & Burling LLP

 

8



--------------------------------------------------------------------------------

1201 Pennsylvania Avenue, NW

Washington, DC 20004-2401

Attention: Catherine J. Dargan

Stephen A. Infante

Facsimile No: (202) 778-5567

if to the Stockholder, to its address set forth on the Stockholder’s signature
page hereto, with a copy to:

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111-4006

Attention: Ryan A. Murr

Facsimile No: (415) 315-6026

(e) No Waiver. The failure of either party hereto to exercise any right or
remedy provided under this Agreement, or to insist upon compliance by any other
party with its obligations under this Agreement, shall not constitute a waiver
by such party of such party’s right to exercise any such right or remedy or to
demand such compliance.

(f) Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. All actions and proceedings arising out of or relating to this Agreement
or the negotiation, validity or performance of this Agreement shall be heard and
determined exclusively in the Court of Chancery of the State of Delaware, and
the parties irrevocably submit to the jurisdiction of such court (and, in the
case of appeals, the appropriate appellate court therefrom) in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware, shall have no effect for any purpose except as
provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. The parties agree that service of any
court paper may be made in any manner as may be provided under Section 18(d) or
otherwise under the applicable laws or court rules governing service of process
in such court. The parties hereto agree that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law. EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

(g) Entire Agreement; No Third Party Beneficiary. This Agreement, including
Exhibit A hereto, together with the Merger Agreement, constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter of this
Agreement. This Agreement, including Exhibit A, is not intended, and shall not
be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns or to
otherwise create any third party beneficiary hereto.

 

9



--------------------------------------------------------------------------------

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

(i) Construction.

(i) For purposes of this Agreement, whenever the context requires, the singular
number shall include the plural, and vice versa, and any reference to gender
shall include the masculine, feminine and neuter genders.

(ii) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(iii) As used in this Agreement, unless the text otherwise requires, the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”, and the word “or” shall not be deemed exclusive and shall
mean “and/or.”

(iv) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

(v) The use of the terms “hereunder,” “hereof,” “hereto” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section, paragraph or clause of this Agreement.

(j) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.

(k) Counterparts; Signatures. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

STOCKHOLDER: By:   By:  

 

Name: Title: Subject Shares Beneficially Owned             shares of Company
Common Stock             shares of Company Common Stock issuable upon exercise
of outstanding options and warrants ADDRESS: Attention: Facsimile:

**** VOTING AGREEMENT ****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Ardea BioSciences, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints the directors on the Board of Directors of Zeneca
Inc., a Delaware corporation (“Parent”), each of their designees, and each of
them, as the sole and exclusive attorneys and proxies of the Stockholder, with
full power of substitution and resubstitution, to vote and exercise all voting
and related rights (to the full extent that the Stockholder is entitled to do
so) with respect to all of the shares of capital stock of the Company that now
are or hereafter may be beneficially owned by the Stockholder, and any and all
other shares or securities of the Company issued or issuable in respect thereof
on or after the date hereof (collectively, the “Subject Shares”) in accordance
with the terms of this Irrevocable Proxy until the Expiration Date (as defined
below). Upon the Stockholder’s execution of this Irrevocable Proxy, any and all
prior proxies given by the Stockholder with respect to any Subject Shares are
hereby revoked and the Stockholder agrees not to grant any subsequent proxies
with respect to the Subject Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and among Parent and the Stockholder (the
“Voting Agreement”), and is granted in consideration of Parent entering into
that certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), among Parent, QAM Corp., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), and the Company, pursuant to which Merger
Sub will be merged with and into the Company, and the Company will be the
surviving corporation and continue as a wholly owned subsidiary of Parent (the
“Merger”).

As used herein, the term “Expiration Date” shall mean the earliest to occur of
such date and time as: (i) the Merger Agreement shall have been terminated in
accordance with its terms; (ii) the Effective Time (as defined in the Merger
Agreement); and (iii) at the option of the Stockholder, upon Parent’s receipt of
written notice by the Stockholder following any amendment or modification to the
Merger Agreement that materially adversely affects the Stockholder (including
but not limited to any reduction or change in the amount of or form of the
Merger Consideration or any change in the conditions to the Merger).

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the Stockholder, at any time prior to the Expiration Date, to
act as the Stockholder’s attorney and proxy to vote the Subject Shares to the
fullest extent such Subject Shares are entitled to be voted, and to exercise all
voting, consent and similar rights of the Stockholder with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such meeting
(regardless of any Change in Company Board Recommendation, as such term is
defined in the Merger Agreement): (i) in favor of the adoption of the Merger
Agreement and, without limitation of the preceding language, the approval of any
proposal to adjourn or postpone any meeting of the



--------------------------------------------------------------------------------

stockholders of the Company to a later date if there are not sufficient votes
for adoption of the Merger Agreement on the date on which such meeting is held
to the extent Company stockholder approval is required for such adjournment or
postponement and such adjournment or postponement is in accordance with
Section 4.3(b) of the Merger Agreement; (ii) against approval of any proposal
made in opposition to, or in competition with, consummation of the Merger or any
other transactions contemplated by the Merger Agreement; and (iii) against any
of the following actions: (A) any Acquisition Transaction; and (B) any other
action or agreement (except any proposal to adjourn or postpone any meeting of
the stockholders of the Company contemplated in clause (i) above) that is
intended to or would reasonably be expected to impede, prevent, delay or
adversely affect the Merger or any other transactions contemplated by the Merger
Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The Stockholder may vote the Subject Shares to the extent such
Subject Shares are entitled to be voted on all other matters.

Any obligation of the Stockholder hereunder shall be binding upon the successors
and permitted assigns of the Stockholder.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

The Stockholder acknowledges and agrees that neither Parent nor any of its
successors, permitted assigns, Affiliates (as such term is defined in the Merger
Agreement), employees, stockholders, agents or other representatives, shall
incur any liability to the Stockholder in connection with or as a result of any
exercise of the proxy granted to Parent pursuant to this Irrevocable Proxy,
other than in connection with any such exercise that results in a breach by
Parent of this Irrevocable Proxy (in which case, only Parent may incur any
liability therefor).

 

Dated: April     , 2012   STOCKHOLDER:  

 

  By:  

 

  Name:  

 

  Title:  

 

***** IRREVOCABLE PROXY ****